Case 20-21606-JAD       Doc 43    Filed 08/25/20 Entered 08/25/20 11:48:05           Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE: Michele Leah Nolan
                                      Debtors(s)
 Michelle Leah Nolan                                             BK NO. 20-21606-jad
                                      Movant
                v.                                               CHAPTER 7
 Toyota Motor Credit Corp
                                      Respondent
                and
 Interlink Recovery Services, LLC
                                      Additional Respondent

   RESPONSE IN OPPOSITION TO MOTION OF MICHELLE LEAH NOLAN FOR
             SANCTION AND FOR TURNOVER OF PROPERTY

       Toyota Motor Credit Corporation (“Respondent”), by its Attorney, Leopold & Associates,

PLLC, submits to this Court the within response to Debtor’s Motion for Sanctions for Willful

Violation of the Automatic Stay and For Turnover of Property:

   1. A Chapter 13 petition was filed on February 18, 2020 by Debtors Michelle Leah Nolan and

       Shawn Patrick Nolan.

   2. The Debtor’s Chapter 13 case was split into two cases on May 22, 2020, and the split cases

       were both subsequently converted into Chapter 7 proceedings on June 15, 2020. Debtor

       Michelle was assigned a new docket number, 20-21606. On June 15, 2020 Ronda J.

       Winnecour was terminated as Trustee over the newly docketed case, and Rosemary C.

       Crawford was appointed Trustee in her place.

   3. Debtor Michelle Leah Nolan filed a statement of intent on June 29, 2020. In that statement,

       she expressed her intent with regard to the 2020 Toyota was to “retain and keep making

       payments.”

   4. Debtor’s first Meeting of Creditors was held and closed on July 27, 2020.
Case 20-21606-JAD       Doc 43    Filed 08/25/20 Entered 08/25/20 11:48:05             Desc Main
                                  Document     Page 2 of 4


   5. The essential element of what took place last week is that when the debtor opted to “ride

      through” and not reaffirm her vehicle loan when she was behind in payments, she did so at

      her own peril. “A debtor in a Chapter 7 case has three options when dealing with personal

      property that is subject to a lien: (a) she can reaffirm the indebtedness under Section 524

      of the Bankruptcy Code; (b) she can redeem the vehicle by paying the lender the full

      amount of its secured claim, pursuant to section 722 of the Bankruptcy Code; (c) she can

      surrender the vehicle, pursuant to section 521(a)(2) and (a)(6).” In re Law, 497 B.R. 843,

      850 (Bankr. N.D. Tex. 2013).

   6. Prior to BAPCPA, a Chapter 7 debtor did not have choose any of the above options as long

      as they remained current on their payments. See In re Price, 370 F3d. 362, 364 (3d. Cir.

      2004). It was dubbed “riding through” because by staying current on a secured debt,

      debtors could avoid any of the above options and allow the debt to ride through the case

      unscathed.

   7. There is no question that the changes to 521 and the addition of 362(h) eliminated the ride

      through concept. See In Re Ertha Rice, 2007 WL 781893 (Bankr. EDPA 2007), In re Miller

      443 B.R. 54 (Bankr. D. Del. 2011).

   8. Further, 362(h) states that the stay will be terminated and the property will no longer be

      property of the estate if the debtor fails to timely file a statement of intent to surrender,

      redeem, or reaffirm within the applicable time limit set by 11 USC 521(a)(2). 11 USC

      362(h).

   9. The applicable time limit established under 11 USC 521(a)(2)(A) states that “within thirty

      days after the date of the filing of a petition under chapter 7 of this title [11 USC 701] or

      on or before the date of the meeting of creditors, whichever is earlier, or within such
Case 20-21606-JAD       Doc 43     Filed 08/25/20 Entered 08/25/20 11:48:05              Desc Main
                                   Document     Page 3 of 4


      additional time as the court, for cause, within such period fixes, file with the clerk a

      statement of his intention with respect to the retention or surrender of such property and, if

      applicable, specifying that such property is claimed as exempt, that the debtor intends to

      redeem such property, or that the debtor intends to reaffirm debts secured by such

      property;”

   10. The debtor’s statement of intent did not contain their intent to surrender, redeem, or

      reaffirm as the only allowed options under the code. Instead the debtor selected their own

      option which stated language similar to the old ride through language by stating “retain

      and make payments.”

   11. The intention submitted by the debtor was statutorily deficient and was also not clear as

      the debtor failed to select one of the statutory options, and because the debtor was 4 months

      in arrears on the existing agreement the statement “retain and make payments” provided

      no substance.

   12. As the debtor had failed to submit a statement of intention with respect to the vehicle within

      the 30 days from the petition filed date pursuant to 11 USC 521(a)(2)(A), the stay was

      terminated by 11 USC 362(h)(1) on July 15, 2020.

   13. Respondent’s action taken on or about August 20, 2020 with respect to the collateral was

      taken after the expiration of the stay pursuant to 11 USC 362 (h)(1) and was an action that

      within their rights as a secured creditor under the Code.
Case 20-21606-JAD         Doc 43    Filed 08/25/20 Entered 08/25/20 11:48:05       Desc Main
                                    Document     Page 4 of 4


WHEREFORE, Respondent prays that the Court 1) deny the motion for sanctions; 2) deny the

motion to turnover property; 3) permit Respondent to maintain possession of the vehicle and 4)

other relief as the court deems just.



   Date: August 25, 2020



                                                        /s/ Fred W. Freitag, IV, Esquire
                                                        By: Fred W. Freitag, IV, Esquire
                                                        Attorney ID No. 61770
                                                        Leopold & Associates, PLLC
                                                        80 Business Park Drive, Suite 110
                                                        Armonk, New York 10504
                                                        (914)-219-5787
                                                        Attorney for Respondent
